Case 2:20-bk-11846-BB   Doc 2 Filed 02/20/20 Entered 02/20/20 12:07:10   Desc
                         Main Document    Page 1 of 4
Case 2:20-bk-11846-BB   Doc 2 Filed 02/20/20 Entered 02/20/20 12:07:10   Desc
                         Main Document    Page 2 of 4
Case 2:20-bk-11846-BB   Doc 2 Filed 02/20/20 Entered 02/20/20 12:07:10   Desc
                         Main Document    Page 3 of 4
Case 2:20-bk-11846-BB   Doc 2 Filed 02/20/20 Entered 02/20/20 12:07:10   Desc
                         Main Document    Page 4 of 4
